Citation Nr: 1211791	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-13 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim of entitlement to service connection for a right knee disability. 


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was previously denied in a May 2004 Board decision.  The Veteran did not appeal the decision and it is therefore final.

2.  Evidence added to the record since the last final May 2004 Board denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The May 2004 Board decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2011). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a June 2007 letter advised him that his claim was previously denied  by the RO in August 2001.  The Board notes that such is true but that the claim was also denied by the Board in May 2004.  However, such defect does not harm the Veteran because the May 2004 Board denial in effect subsumed and finalized the August 2001 denial.  Moreover, both the August 2001 rating decision and the May 2004 Board decision denied the claim because the Veteran's right knee disability was found to not be related to his military service, and that reason was stated to the Veteran in the June 2007 letter.   The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The June 2007 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the June 2007 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, the June 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered, including his Social Security Administration records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In 2007, the Veteran requested that his military records be provided to him and in a May 2007 response, the RO replied that those records were located at the National Personnel Records Center (NPRC).  The RO informed the Veteran that his request was forwarded to the NPRC and that he should contact that office in order to obtain his complete military records.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The RO denied the Veteran's claim of entitlement to service connection for a right knee disability in October 2000, April 2001, and August 2001 rating decisions.  The Board subsequently denied the Veteran's appeal on that issue in May 2004.  The Veteran did not appeal the Board decision and thus that decision, as well as the three rating decisions, are final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).   To that extent, the Board notes that in May 2004, the Veteran submitted a statement to the Board disagreeing with the denial.  However, in August 2004, the Veteran clarified that the letter was not meant to be interpreted as a motion for reconsideration of the May 2004 decision or as an application to reopen the previously denied claim.  Thus, the Board finds that the May 2004 Board decision is final as that decision was not appealed.

Although the RO determined in a July 2007 rating decision that new and material evidence sufficient to reopen the claim for a right knee disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in a May 2004 Board decision, the claim for service connection for a right knee disability was denied.  The Board found that there was no indication of a right knee injury or disability in service or for approximately ten years following service.  The first indication of a right knee disability reflects that the Veteran had injured his right knee in the late 1970s playing softball.  A July 2003 report of VA examination opined that the right knee disability was not caused or aggravated by the Veteran's service.  Accordingly, the Board denied the Veteran's claim for service connection for a right knee disability. 

The claim of entitlement to service connection for a right knee disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in April 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA and private treatment records, a VA examination, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim, the Veteran submitted additional personal statements wherein he alleged that he is entitled to service connection for his right knee disability.  He argued that the 1979 treatment records showing right knee surgery clearly demonstrated that the knee disability had begun much earlier and the earlier injury had lead to the deterioration of the right knee.  The Veteran felt that the July 2003 VA examiner's opinion was inadequate.   He felt that his records were not properly reviewed at the time of the last final decision.  Additionally, new evidence includes the Veteran's Social Security Administration disability records obtained in August 2008.  These records, while demonstrating ongoing right knee pain and problems, do not demonstrate that the right knee disability was in any way related to the Veteran's service.  Accordingly, the Board finds that the new evidence showing only that the Veteran received ongoing treatment for a right knee disability does not relate to any unestablished facts necessary to substantiate the claim because they do not demonstrate that the current right knee disability was related to the Veteran's service, as the Veteran contends.   The Board also finds that new and material evidence has not been received because the Veteran has neglected to put forth any new evidence or contentions as to the etiology of his right knee disability but instead takes issue with the previous denial and reiterates the previous arguments as to the etiology of his right knee disability.

The Board therefore finds that new and material evidence sufficient to reopen the claim has not been received.  In that regard, the Veteran's statements are new but not material.  Lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 

Finally, the Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's right knee disability to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for a right knee disability, still fails to show that the Veteran suffered from a right knee disability in service or that his disability is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, that of evidence of a right knee disability or injury in service or a medical nexus between the current disability and service, and neither of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA. 

Therefore, although the Veteran has submitted new evidence that was not before the Board in May 2004, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran's right knee disability was related to his service or to any incident therein, or that the Veteran had a right knee disability in service, on separation, or in the year following service.  Therefore, the new evidence is not material.  Thus, the claim for service connection for a right knee disability is not reopened and the benefits sought on appeal remain denied. 

ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability has not been received, and the appeal is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


